El Juez Presídeme Sr. Hernández,
emitió la opinión del tribunal.
Se trata de recurso de apelación interpuesto por el de-mandado contra senteucia que en 28 de febrero de 1917 pro-nunció la Corte de Distrito de Mayagiiez declarando con lu-gar la demanda y ordenando en su consecuencia que el de-mandante sea restituido en la posesión de un trozo de te-rreno de 16 cuerdas de extensión que forma parte de una finca de 47 cuerdas, cuya posesión será respetada por el deman-dado, con imposición a éste de costas, gastos, desembolsos y honorarios de abogado.
En la demanda enmendada archivada en 19 de diciembre de 1916, “sobre acción para recobrar la posesión,” alega el demandante Caspar Alemany y Oliver como hechos funda-mentales de su acción que por escritura pública otorgada a su favor en 17 de julio de 1915 por el márshal de la Corte de Distrito de Mayagiiez en virtud de orden de dicha corte, ad-quirió en subasta pública una finca rústica de 47 cuerdas ra-dicada en el barrio de Cerróte del término municipal de Las Marías, bajo las colindancias que describe, cuya escritura fue inscrita en el registro de la propiedad a favor del comprador; que desde la fecha expresada entró en posesión de dicha finca; que el demandado Epifanio G-arcía Hernández en su carácter de administrador judicial de la sucesión de Isidro García, a fines de noviembre de 1915, sin orden ni autorización de la corte ilegal y violentamente le arrebató la posesión de una parcela de 16 cuerdas, parte de la finca descrita, situada al *221lado noroeste de ella; y que desde fines de noviembre de 1915 fia continnado el demandado en posesión de dicba parcela, utilizando sus productos, basta .que en el mes de julio de 1916 fué restituido el demandante en la posesión por orden que dictó la corte para asegurar la efectividad de la sentencia.
La demanda concluye con la súplica de que se dicte sen-tencia ordenando que el demandante sea restituido en la po-sesión de las 16 cuerdas, debiendo respetar el demandado esa posesión, sin perjuicio de que si se cree con algún derecho so-bre la parcela de terreno lo utilice de acuerdo con la ley, con imposición al demandado en la representación en que ha obrado, del pago de las costas, gastos, desembolsos y hono-rarios del abogado del demandante.
El demandado al contestar la demanda opuso la excep-ción de que no aduce hechos suficientes para determinar una causa de acción y además alegó que al mostrar al demandante la credencial de administrador de los bienes del difunto Isidro Grarcía dicho demandante voluntariamente le entregó la posesión de la finca de 16 cuerdas que el demandante estaba poseyendo sin derecho alguno para ello; que esas 16 cuerdas no forman parte de ninguna finca del demandante pues per-tenecen en pleno dominio a la sucesión de Isidro Grarcía falle-cido en 25 de octubre de 1881, quien las adquirió en 29 de enero de 1880 por compra a Juan Santos Sotomayor, cuyo título fué inscrito en el registro de la propiedad en 28 de julio del año siguiente, mientras que el título del demandante de-riva de expediente posesorio cuya inscripción no ha sido con-vertida en inscripción de dominio.
Celebrado el juicio la corte de Mayagüez dictó la sentencia que como dijimos al principio es la materia del presente re-curso sometido a nuestra consideración.
Alega la parte apelante como motivos del recurso los si-guientes :
Io. Que la corte erró al resolver y considerar el caso como uno de acción posesoria siendo realmente de acción reivin-dicatoría, según las alegaciones del demandante.
*2222°. Que la corte erró en la apreciación de la prueba, y la sentencia es contraria a la ley.
3o. Que la prueba del demandante es insuficiente para declarar con lugar la demanda.
La acción que ejercita el demandante es posesoria, pues así se expresa en el título de la demanda, “ sobre acción para recobrar la posesión,” lo confirma la súplica de la misma en la que sólo se solicita la restitución en la posesión sin pedir declaratoria alguna de dominio, y lo demuestra la misma demanda en que se alega la posesión del demandante y. la privación de ella por el demandado de modo ilegal. Las alegaciones del título de propiedad en virtud del cual el demandante tiene derecho a la posesión y de su consiguiente inscripción en el registro podrán ser innecesarias, pero no varían el objeto de la acción.
Ciertamente que falta prueba de que el demandado arre-batara al demandante violentamente el terreno de que se trata; y ello tampoco era necesario para el buen éxito de la acción ejercitada. Para que dicha acción prospere sólo se exigen como requisitos indispensables la posesión real de. la propiedad por parte del demandante y la privación de la posesión por algún acto ilegal del demandado. Es indiscu-tible que Gaspar Alemany y Oliver estaba en posesión de las 16 cuerdas de terreno y que el demandado Epifanio García Hernández le privó de esa posesión por modo ilegal. El demandado, como muy bien dice el juez en su opinión, no solicitó ni obtuvo orden o autorización de la corte para to-mar posesión; sólo poseía el nombramiento de administrador judicial por certificación o mandamiento del secretario de dicha corte, en 'el cual se describía la finca de que debía in-cautarse como se incautó el administrador, pero ese docu-mento no equivale a una orden o resolución ni autorizaba al demandado para tomar posesión de la finca descrita. El nombramiento de administrador judicial en los términos en que fué expedido fué la causa determinante de que el deman-dante se prestara a dejar el terreno pues al decirle el deman-*223dado al reclamarle la finca, “Entérese de eso,” aludiendo a la credencial de sn nombramiento de administrador judicial, el demandante le contestó qne si no iba el marshal de la corte no le daba posesión y qne si tomaba posesión le pa-garía daños y perjuicios. El acto del demandado fué un acto ilegal pues obraba, con extralimitación de sus faculta-des de administrador judicial y no podía producir efectos legales.
El administrador G-arcía Hernández no podía ocupar una finca que estaba poseyendo una persona extraña a la heren-cia de Isidro García fallecido el 25 de octubre de 1881, y si los herederos del Isidro García tenían algún derecho domi-nical sobre esa finca por haber pertenecido a su causante, ha podido ser ejercitada en la forma correspondiente impe-trando el amparo de los tribunales de justicia.
El que se crea con acción o derecho para privar a otro de la tenencia de una cosa siempre que el tenedor resista la entrega deberá solicitar el auxilio de la autoridad compe-tente, según el artículo 443 del Código Civil. Y el artículo 448 preceptúa que todo poseedor tiene derecho a ser respe-tado en su posesión; y si fuere inquietado en ella deberá ser amparado o restituido en dicha posesión por los medios que las leyes de procedimiento establecen.
El demandante no obró expontánea y voluntariamente al entregar la finca a] demandado, pues si se prestó a la en-trega fué por la influencia que ejerció en su ánimo la creden-cial de administrador judicial que le presentó el demandado para conseguir el fin que se proponía, y su resistencia se demostró al exigir para la entrega la presencia del márshal de la corte y reclamar daños y perjuicios. Debe ser resti-tuido en su posesión.
Por las razones expuestas es de confirmarse la sentencia apelada.

Confirmada la sentencia ajelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y 'Hutchison.